Citation Nr: 1751244	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-39 470	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1974 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the claims file was transferred to the RO in Chicago, Illinois.

In October 2011, the Veteran testified at a video conference hearing before the undersigned.

In January 2012, the Board remanded the issue on appeal for additional evidentiary development and in February 2013 it was denied by the Board.  The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated March 26, 2014 granted the motion and remanded the case to the Board.  In January September 2014, the Board remanded the issue pursuant to the JMR and it has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.


REMAND

During the appeal period since the date of claim in December 2007, the Veteran has been provided VA psychiatric examinations and medical opinions, dated in October 2008 and December 2016, addressing diagnoses of personality disorder and bipolar disorder.  Review of the record, particularly private treatment records from Dr. DeClue dated august 2012, march 2013, and April 2013 and from Dr. Sheffner dated in 2007, also shows the Veteran's diagnosis and treatment for generalized anxiety disorder.  In light of the Veteran's additional psychiatric diagnosis of an acquired psychiatric disability during the appeal period and in-service psychiatric symptomatology dated in May 1974 and June 1974, a remand is needed to obtain an additional VA medical opinion.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum to the December 2016 VA DBQ examination report for mental disorders from a qualified clinician for the Veteran's acquired psychiatric disability.  A new examination of the Veteran is only needed if deemed necessary by the clinician.  The entire claims file should be made available to and be reviewed by the examiner.  A complete rationale for any opinion expressed must be provided.

The clinician must opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's diagnosis of generalized anxiety disorder (as noted in private treatment records by Dr. DeClue and Dr. Sheffner and even if since resolved) began in service, was caused by service, or is otherwise related to service, to include psychiatric symptoms of nervousness and assessments of acute situational reaction and passive dependent personality dated in May 1974 and June 1974.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




